Case: 14-7038   Document: 5     Page: 1   Filed: 01/29/2014




          NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                ______________________

                  ALVIN LINCOLN,
                  Claimant-Appellant,

                           v.

  ERIC K. SHINSEKI, SECRETARY OF VETERANS
                    AFFAIRS,
               Respondent-Appellee.
              ______________________

                      2014-7038
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 12-2033, Judge Kenneth B. Kra-
mer.
               ______________________

                    ON MOTION
                ______________________

                     PER CURIAM.
                      ORDER
   Upon review of this recently docketed appeal, it
appears that this court may lack jurisdiction over Alvin
Lincoln’s appeal.
   The Board of Veterans Appeals (Board) denied Mr.
Lincoln entitlement to a disability in June 2012. Mr.
Case: 14-7038        Document: 5    Page: 2      Filed: 01/29/2014



2                                  LINCOLN   v. SHINSEKI



Lincoln timely appealed to the United States Court of
Appeals for Veterans Claims (Veterans Court), which
affirmed the Board’s decision.
     On September 27, 2013, the Veterans Court entered
its judgment in Lincoln’s case. Lincoln’s notice of appeal
to this court was received on December 2, 2013, 66 days
after the date of judgment. To be timely, a notice of
appeal must be received by the Veterans Court within 60
days of the entry of judgment. See 38 U.S.C. § 7292(a); 28
U.S.C. § 2107(b); Fed. R. App. P. 4(a)(1).
      Accordingly,
      IT IS ORDERED THAT:
    (1) Lincoln is directed to show cause, within 30 days
of the date of this order why this appeal should not be
dismissed. The Secretary of Veterans Affairs may also
respond within that time.
      (2) The briefing schedule is stayed.
                                       FOR THE COURT

                                       /s/ Daniel E. O’Toole
                                       Daniel E. O’Toole
                                       Clerk of Court


s24